Citation Nr: 0104021	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  95-20 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1979.

This appeal arises from a May 1994 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) that denied 
a claim for an increased evaluation for the veteran's 
service-connected residuals of injury, lumbosacral spine with 
degenerative disc disease and radiculopathy, which was 
evaluated as 40 percent disabling.  The veteran testified at 
a hearing before the RO in August 1995.  In April 2000, the 
Board of Veterans' Appeals remanded the veteran's claim for 
the conduct of a hearing before a Member of the Board, and 
that hearing was held in November 2000.  The case is again 
before the Board for further consideration.

The Board of Veterans' Appeals (Board) notes that the veteran 
has withdrawn a claim for a temporary total rating based on 
convalescence, and that matter is no longer before the Board.


REMAND

The Board will remand the veteran's case for further 
evidentiary development and readjudication.  The Board is 
aware that the veteran first filed his claim seeking an 
increased rating for his service-connected low back disorder 
in December 1993.  However, for the various reasons described 
below, which include statements by the veteran regarding a 
worsening of his symptoms, the Board must remand the matter 
in order to accord the veteran the fullest possible 
assistance and to comply with all statutory and regulatory 
obligations attendant upon the Department of Veterans Affairs 
(VA).

At a hearing held before the Board in November 2000, the 
veteran indicated that he had been receiving treatment from a 
private physician, Dr. Michael Maggitti, for the past eight 
years.  The RO has obtained outpatient treatment records from 
this physician for a period of treatment in 1993.  However, 
the veteran testified that he has been treated by this 
physician every two to three months because of pain and other 
symptoms associated with his low back disorder for the past 
eight years.  Consequently, pertinent records of Dr. Maggitti 
remain outstanding.  The Board notes that the RO attempted to 
obtain copies of Dr. Maggitti's records previously and that 
the physician informed the RO in June 1997 that payment was 
required before he would release copies of the veteran's 
treatment records.  At his November 2000 hearing, the veteran 
indicated that he was willing to obtain copies of these 
records and to submit them to VA.  

The veteran has also indicated that has received worker's 
compensation benefits based on a back injury sustained in 
February 1993 while he was employed at a VA medical facility.  
While it appears that some of the records associated with his 
worker's compensation claim are a in the claims folder, it is 
not clear if all of the records have been obtained.  The 
record reflects that the RO has attempted several times to 
obtain copies of any relevant documents from the appropriate 
source for worker's compensation benefits, but the RO's 
efforts have been unsuccessful.

The veteran's claim is governed by recent enactments that 
have reinforced the obligation of VA to assist claimants.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, §§ 3(a), 4 (2000) (to be 
codified at 38 U.S.C.A. §§ 5103A, 5107) (Veterans Claims 
Assistance Act).  The sum total of the recent enactments is 
that the requirement of a "well grounded claim" has been 
eliminated and VA's duty to assist has been amplified.  The 
new enactments and revisions to VA's claims adjudication 
process are applicable to pending claims, such as the 
veteran's.  

For the convenience of future reviewers, and because of the 
significant changes effected by recent enactments, the Board 
sets forth the pertinent excerpts of the VCAA.  

§ 5103A. Duty to assist claimants

(a) DUTY TO ASSIST.-(1) The Secretary shall make 
reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law 
administered by the Secretary.

(2) The Secretary is not required to 
provide assistance to a claimant under 
this section if no reasonable 
possibility exists that such assistance 
would aid in substantiating the claim.

(3) The Secretary may defer providing 
assistance under this section pending 
the submission by the claimant of 
essential information missing from the 
claimant's application.

(b) ASSISTANCE IN OBTAINING RECORDS.-(1) As part 
of the assistance provided under subsection (a), 
the Secretary shall make reasonable efforts to 
obtain relevant records (including private 
records) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to 
obtain.

(2) Whenever the Secretary, after 
making such reasonable efforts, is 
unable to obtain all of the relevant 
records sought, the Secretary shall 
notify the claimant that the Secretary 
is unable to obtain records with 
respect to the claim. Such a 
notification shall-

(A) identify the records the 
Secretary is unable to obtain;

(B) briefly explain the 
efforts that the Secretary 
made to obtain those records; 
and

(C) describe any further 
action to be taken by the 
Secretary with respect to the 
claim.

(3) Whenever the Secretary attempts to 
obtain records from a Federal 
department or agency under this 
subsection or subsection (c), the 
efforts to obtain those records shall 
continue until the records are obtained 
unless it is reasonably certain that 
such records do not exist or that 
further efforts to obtain those records 
would be futile.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096 (2000).

As the quoted passages from the VCAA indicate, VA has a duty 
to seek relevant records and to provide a claimant with 
notice regarding those efforts.  On remand, therefore, the RO 
must again seek to obtain copies of any records relating to 
worker's compensation benefits due to a back injury in 1993, 
and if the RO is unable to obtain those records, the RO must 
then provide the veteran with the notice of those efforts and 
results, as described in the Veterans Claims Assistance Act.

The veteran also testified in November 2000 that his low back 
disorder has worsened during the pendency of this appeal.  
Initially, he stated that he has experienced no substantive 
improvement since surgery that was performed in 1991.  
Subsequently, he indicated that his symptoms have worsened 
since the prior VA examination that was performed in March 
1999.  In light of his statements that his disability has 
worsened since March 1999, another examination is necessary.

On VA examination in March 1999, it was noted that the 
veteran reported of pain on flareups, but the physician 
stated that "[i]t is impossible to speculate as to the 
restricted range of motion during flare ups."  While the 
limitation of motion and of function on flare ups is 
certainly one of the factors to be considered in evaluating 
disabilities of the joints with pain, see 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2000), an examination report should also consider 
limitation of motion due to pain, not solely on flareups.  
The examining VA physician must also specifically address the 
other factors described by the regulations and in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In DeLuca, at 206 (emphasis 
added), the Court held that the rule against pyramiding of 
benefits (see 38 C.F.R. § 4.14 (2000)) "does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use including flare-
ups."  See also Schafrath v. Derwinski, 1 Vet. App. 589, 
592-93 (1991).  In addition, the Court stated that an 
examination should consider "the degree of additional range-
of-motion loss due to any weakened movement, excess 
fatigability, or incoordination."  DeLuca, at 207; see 
38 C.F.R. § 4.45.  Examinations should include an assessment 
of the degree of limitation of motion due to pain, weakened 
movement, excess fatigability, or incoordination.  See 
38 C.F.R. §§ 4.40, 4.45.  Additionally, under 38 C.F.R. 
§ 4.59, "[t]he joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint."  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must seek to obtain copies 
of the veteran's medical records of 
treatment by Dr. Michael Maggitti.  
Since the RO previously made numerous 
attempts to obtain these records 
directly from Dr. Maggitti and since 
the veteran has indicated a willingness 
to obtain these records on his own, on 
remand, the RO must ask the veteran to 
arrange for copies of these records 
since 1993 to be forwarded to VA.  If 
the records are not obtained, the 
efforts to obtain them should be 
described in the record.

2.  The RO must again seek to obtain 
copies of records pertaining to the 
veteran's worker's compensation 
benefits arising from a low back injury 
he sustained in 1993.  In keeping with 
the newly enacted 38 U.S.C. 
§ 5103A(b)(3), since these records are 
available from a federal agency, the RO 
must continue its efforts "until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile."  
See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3, 114 
Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A).

3.  The RO must then schedule the 
veteran for a VA orthopedic examination 
to assess the current state of his low 
back disability.  The claims folder 
must be available to the examining 
physician, and the examiner must review 
the medical history prior to conducting 
the examination.  The examining 
physician must also comply with all 
requirements pertaining to assessments 
of disabilities involving painful 
motion of joints.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2000); DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995), 
complete with a discussion of the 
following factors: limitation of motion 
in degrees, limitation of motion due to 
pain in degrees, whether the pain is 
constant or if possible when the pain 
flares up, weakened movement, excess 
fatigability, and incoordination.  If 
the examiner does not find any such 
factors present, it should be so stated 
in the examination report..

4.  The RO must readjudicate the 
veteran's claim under the provisions of 
the VCAA.

The RO must readjudicate the veteran's 
claim in light of all of the 
potentially applicable diagnostic 
codes, including 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, and 5295 
(2000) and any other diagnostic codes 
which may be relevant. 

Following completion of the above 
development, the RO should review the 
entire evidentiary record in order to 
determine whether the veteran's claim 
for an increased rating may be granted.  
If it remains denied, the veteran and 
his representative should be furnished 
an appropriate supplemental statement 
of the case and given the opportunity 
to respond.  The case should then be 
returned to the Board for further 
review, as appropriate.

On remand, the appellant is free to submit additional 
evidence. See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) 
(1999); Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Board notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

This claim must be afforded expeditious treatment by the RO.  
Claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


